DETAILED ACTION
Applicant: CAO, PeiYan & LIU YuRun
Assignee: ShenZhen XpectVision Technology CO., LTD.
Attorney: Na Xu (Reg. No.: 64,369) and Qian Gu (Reg. No. 64,341)
Filing: Continuation Application filed 16 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending in the instant application.

Priority
The instant application is Continuation of 16/742,814 (US Pat. 10,976,453) filed 14 January 2020 which is a Continuation of PCT/CN2017/094477 which was filed 26 July 2017.

Information Disclosure Statement
There was not any Information Disclosure Statement (IDS) filed with the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikawa (US Pat. 5,994,724).
Regarding claim 16, Morikawa discloses a method (Morikawa: Figs. 7-12) comprising: 
forming a recess (14) into a substrate of semiconductor (1; C.2:L.32 silicon substrate 1);

    PNG
    media_image1.png
    347
    1193
    media_image1.png
    Greyscale

forming a semiconductor single crystal (6b) in the recess (14), the semiconductor single crystal having a different composition (C.4:L.51-57 single epitaxial SiGe layer 6b) from the substrate (1; C.2:L.32) and having a surface exposed (10; C.5:L.21 contact hole 10);

    PNG
    media_image2.png
    376
    572
    media_image2.png
    Greyscale

forming a first electrical contact (12) in electrical contact (C.4:L.21 anode electrode 12) with the semiconductor single crystal (6b);

    PNG
    media_image3.png
    377
    1160
    media_image3.png
    Greyscale

forming a second electrical contact (13) on or in the substrate (1) , wherein the second electrical contact (13) surrounds the first electrical contact (12) or the semiconductor single crystal (6b), and is electrically isolated from the semiconductor single crystal (3; C.4:L.51-C.5:L.38 oxide films 3 & 4 provide insulation between contact 13 and crystal 6b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US Pat. 5,994,724) and Scott et al. (JP 2014-501916 A).
Regarding claim 1, Morikawa discloses a photodetector (Figs. 7-8) comprising: 

    PNG
    media_image3.png
    377
    1160
    media_image3.png
    Greyscale

a substrate (1) of an intrinsic semiconductor (1; C.2:L.32 silicon substrate 1);

    PNG
    media_image1.png
    347
    1193
    media_image1.png
    Greyscale

a semiconductor single crystal (6b) in a recess (14) in the substrate (1), the semiconductor single crystal having a different composition (C.4:L.51-57 single epitaxial SiGe layer 6b) from the intrinsic semiconductor (1; C.2:L.32);

    PNG
    media_image2.png
    376
    572
    media_image2.png
    Greyscale

a first electrical contact (12) in electrical contact (C.4:L.21 anode electrode 12) with the semiconductor single crystal (6b);
a second electrical contact (13) on or in the substrate (1) , and surrounding (Fig. 7) the first electrical contact (12) or the semiconductor single crystal (6b), wherein the second electrical contact (13) is electrically isolated from the semiconductor single crystal (3; C.4:L.51-C.5:L.38 oxide films 3 & 4 provide insulation between contact 13 and crystal 6b);
wherein the photodetector is configured to absorb light incident (Abstract – inherent to photodetectors) on the semiconductor single crystal (6b) and to generate charge carriers (Abstract).
However, Morikawa fails to specifically disclose radiation detection wherein the detector is configured to absorb radiation particles to generate charge carriers.
In a related field of endeavor, Scott et al. discloses a radiation detector (Scott et al.: Pg. 1) comprising: a semiconductor single crystal (Pg. 1, Technical Field – single crystal CdTe or CZT) wherein the radiation detector is configured to absorb radiation particles (Pg. 1, Technical Field – detecting radiation including x-rays, gamma-rays, and subatomic particle radiation) incident on the semiconductor single crystal and to generate charge carriers (Pg. 1, Technical Field – radiation detection). 
In view of the ability to detect x-rays, gamma-rays, subatomic particle and high energy radiation with a single crystal cadmium telluride (CdTe) or cadmium zinc telluride (CZT) detector as is disclosed in Scott et al. at Page 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scott et al. with the teachings of Morikawa to utilize a semiconductor single crystal of CdTe or CZT for radiation detection in combination with the electrode and single crystal embedded in a silicon substrate as taught by Morikawa.

Regarding claim 2, Morikawa further discloses wherein the intrinsic semiconductor of the substrate (Morikawa: Fig. 8 substrate 1; C.2:L.48-49) is selected from a group of materials including silicon, germanium, GaAs or a combination thereof (C.2:L.32 silicon substrate).
Scott et al. further discloses wherein the semiconductor single crystal is a CdZnTe single crystal or a CdTe single crystal (Scott et al.: Pg. 1 – CdTe or CZT single crystal).
Regarding claims 4-5, Morikawa and Scott et al. further disclose wherein the recess (Morikawa: Figs. 7-12 single crystal 6b recess 14) and semiconductor single crystals (Morikawa: Fig. 8 crystal 6b; Scott et al.: Pg. 1, Technical Field – CdTe or CZT crystal), but they are silent regarding the other materials in the recess.  In view of the ability to detect x-rays, gamma-rays, subatomic particle and high energy radiation with a single crystal cadmium telluride (CdTe) or cadmium zinc telluride (CZT) detector as is disclosed in Scott et al. at Page 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa and Scott et al. to utilize the CdTe or CZT crystal without any other semiconductor material or semiconductor polycrystal materials within the recess.  
Regarding claims 11-12, Morikawa further discloses the radiation detector further comprising a passivation layer (Fig. 8 oxide films 3,4,&9; C.4:L.51-C.5:L.38 oxide films 3,4,&9) on a surface of the semiconductor single crystal (4) or on a surface (3) of the substrate (1); wherein the first electrical contact (12) is embedded in the passivation layer (9) (claim 11) and wherein the second electrical contact (13) is embedded in the passivation layer (3) (claim 12).

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US Pat. 5,994,724) and Scott et al. (JP 2014-501916 A) as applied to claim 1, above, and further in view of Li (US Pub. 2012/0313196).
Regarding claim 6, Morikawa and Scott et al. disclose the radiation detector of claim 1, and Morikawa further discloses the recess (14) but is silent regarding the dimensions of the recess.
In a related field of endeavor, Li discloses a radiation detector (Li: Fig. 28A; ¶19 3D trench detector for radiation detection; ¶¶276-277) wherein a width of the recess is smaller than a height of the recess (¶19; ¶¶276-277 electrodes spaced b/w 30-500 μm and bulk thickness b/w 500-2,000 μm).
In view of the ability to obtain nearly uniform electric field profile using a 3D trench detector with one electrode surrounding another as is disclosed in Li at Paragraph 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Li with the teachings of Morikawa and Scott et al. to obtain a nearly uniform electric field through a crystal that is longer than wide in a recess similar to Morikawa.

Regarding claim 10, Morikawa and Li further discloses first and second electrical contacts and distances between (Morikawa: Figs. 8 first electrical contact 12 second electrical contact 13; Li: Fig. 28A; ¶268 the most effective charge collection distance is about 20 μm), but they are silent regarding the distance between the second electrical contact and the semiconductor single crystal.  In view of the ability to obtain the most effect charge collection distance as taught in Li at Paragraphs 268 & 276-277, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Morikawa to space the shortest distance between the second electrical contact and the semiconductor single crystal as 10 micrometers or more to improve effective charge collection distance.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US Pat. 5,994,724) and Scott et al. (JP 2014-501916 A) as applied to claim 1 above, and further in view of Giboney (US Pat. 6,740,908).
Regarding claims 7-9, Morikawa and Scott et al. disclose the radiation detector of claim 1, and Morikawa further discloses wherein the first electrical contact (Fig. 8 first electrical contact 12) is embedded in the intrinsic semiconductor (1 – contact 12 is embedded through the layers attached to substrate 1) (claim 7), wherein a region extends from an interface (interface 7,8,2) between the semiconductor single crystal (6b) and the substrate (1) to a surface (2) of the substrate (claim 8), and wherein the second electrical contact (13) is embedded in the intrinsic semiconductor (1 – contact 13 is embedded through the layers attached to substrate 1) (claim 9), but is silent regarding heavily doped semiconductor regions.
In a related field of endeavor, Giboney discloses a detector (Giboney: Abstract - photodiode) which utilizes heavily doped semiconductor regions for electrical contacts (C.9:L.1-C.10:L.67).
In view of the ability to use a heavily doped semiconductor region for an electrical contact for detection as is disclosed in Giboney at Columns 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Giboney Morikawa and Scott et al. to provide flexibility in electrical contact formation and providing contacts from differences in doping rather than different materials to increase stability of the electrical connections.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US Pat. 5,994,724) and Scott et al. (JP 2014-501916 A) as applied to claim 1, above, and further in view of Su et al. (US Pub. 2011/0037133).
Regarding claim 13, Morikawa and Scott et al. disclose the radiation detector of claim 1, but is silent regarding a third electrical contact.
In a related field of endeavor, Su et al. discloses a photodetector (Su et al.: Fig. 12) including a semiconductor crystal (132; ¶30), a first electrical contact (116), a second electrical contact (122), and further comprising a third electrical contact (136) in electrical contact with the semiconductor single crystal (132), and electrically isolated (114,117 – oxide & nitride layers electrically isolate) from the first (116) and second electrical contacts (122).

    PNG
    media_image4.png
    433
    634
    media_image4.png
    Greyscale

In view of the ability to form a detector with electrical contacts on both sides of semiconductor crystal to form a photodetector as is disclosed in Su et al. at Figures 12 and Paragraphs 29-30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Su et al. with the teachings of Morikawa and Scott et al. to facilitate detection with doped regions on both sides of semiconductor crystal.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US Pat. 5,994,724) as applied to claim 16 above, and further in view of Chen et al. (US Pub. 2009/0101909).
Regarding claim 17, Morikawa discloses the method of claim 16, but is silent regarding the etching process.
In a related field of endeavor, Chen et al. discloses a photodetector (Chen et al.: Abstract) including a recess (Fig. 12 recess 304), a silicon substrate (302), and a semiconductor single crystal (Fig. 22; ¶64 germanium photodetector 342) wherein forming the recess (304) comprises deep reactive-ion etching and smoothening an interior surface of the recess by wet etching (¶¶50-54).
In view of the ability to form a recess and smoothen the recess with wet or dry etching as is disclosed in Chen et al. at Paragraphs 50-54, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. with the teachings of Morikawa to use either etching method for selecting the preferred formation and smoothing methods since it has been held to be within the general skill of a worker in the art to select a known material or method on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US Pat. 5,994,724) as applied to claim 16, above, and further in view of Li (US Pub. 2012/0313196).
Regarding claim 18, Morikawa discloses the method of claim 16, and further discloses the recess (14) but is silent regarding the dimensions of the recess.
In a related field of endeavor, Li discloses a radiation detector (Li: Fig. 28A; ¶19 3D trench detector for radiation detection; ¶¶276-277) wherein a width of the recess is smaller than a height of the recess (¶19; ¶¶276-277 electrodes spaced b/w 30-500 μm and bulk thickness b/w 500-2,000 μm).
In view of the ability to obtain nearly uniform electric field profile using a 3D trench detector with one electrode surrounding another as is disclosed in Li at Paragraph 19, it would have been obvious to Li with the teachings of Morikawa to obtain a nearly uniform electric field through a crystal that is longer than wide as taught by Li in a recess similar to Morikawa.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US Pat. 5,994,724) as applied to claim 16 above, and further in view of Su et al. (US Pub. 2011/0037133).
Regarding claim 19, Morikawa discloses the method of claim 16, but is silent regarding a third electrical contact.
In a related field of endeavor, Su et al. discloses a photodetector (Su et al.: Fig. 12) including a semiconductor crystal (132; ¶30), a first electrical contact (116), a second electrical contact (122), and further comprising a third electrical contact (136) in electrical contact with the semiconductor single crystal (132), and electrically isolated (114,117 – oxide & nitride layers electrically isolate) from the first (116) and second electrical contacts (122).

    PNG
    media_image4.png
    433
    634
    media_image4.png
    Greyscale

In view of the ability to form a detector with electrical contacts on both sides of semiconductor crystal to form a photodetector as is disclosed in Su et al. at Figures 12 and Paragraphs 29-30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su et al. with the teachings of Morikawa to facilitate detection with doped regions on both sides of semiconductor crystal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,976,453 since the instant application claims are merely broader versions of the more specific patented claims ‘453.
10,976,453 Patented Claims 1-12  
Instant Application Claims 1-20
1. A radiation detector comprising:
a substrate of an intrinsic semiconductor;
a semiconductor single crystal in a recess in the substrate, the semiconductor single crystal having a different composition from the intrinsic semiconductor;
wherein the radiation detector is configured to absorb radiation particles incident on the semiconductor single crystal and to generate positive charge carriers and negative charge carriers in the semiconductor single crystal;
a first electrical contact in electrical contact with the semiconductor single crystal and configured to collect the negative charge carriers;
a second electrical contact electrically isolated from the semiconductor single crystal, and configured to cause the positive charge carriers to drift out of the semiconductor single crystal.

1. A radiation detector comprising:
a substrate of an intrinsic semiconductor;
a semiconductor single crystal in a recess in the substrate, the semiconductor single crystal having a different composition from the intrinsic semiconductor;
a first electrical contact in electrical contact with the semiconductor single crystal;
a second electrical contact on or in the substrate, and surrounding the first electrical contact or the semiconductor single crystal, wherein the second electrical contact is electrically isolated from the semiconductor single crystal;
wherein the radiation detector is configured to absorb radiation particles incident on the semiconductor single crystal and to generate charge carriers.

6. A method of using a radiation detector,
the radiation detector comprising:
a substrate of an intrinsic semiconductor;
a semiconductor single crystal in a recess in the substrate, the semiconductor single crystal having a different composition from the intrinsic semiconductor;
a first electrical contact in electrical contact with the semiconductor single crystal;
a second electrical contact on or in the substrate, and surrounding the first electrical contact or the semiconductor single crystal, wherein the second electrical contact is electrically isolated from the semiconductor single crystal;
the method comprising:
causing positive charge carriers in the semiconductor single crystal to drift out of the semiconductor single crystal by establishing an electric field pointing from the first electrical contact to the second electrical contact.

16. A method comprising:
forming a recess into a substrate of semiconductor;
forming a semiconductor single crystal in the recess, the semiconductor single crystal having a different composition from the substrate and having a surface exposed;
forming a first electrical contact in electrical contact with the semiconductor single crystal;
forming a second electrical contact on or in the substrate, wherein the second electrical contact surrounds the first electrical contact or the semiconductor single crystal, and is electrically isolated from the semiconductor single crystal.



Claims 1-3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 & 28-29 of U.S. Patent No. 11,114,578 in view of Morikawa (US Pat. 5,994,724). 
11,114,578 Patented Claims – 23 & 28-29
Instant Application Claims 1-3 & 16
23. An apparatus comprising:
a substrate;
a semiconductor single crystal in a recess in the substrate;
an electrode on the semiconductor single crystal;
wherein the semiconductor single crystal is configured to absorb radiation particles incident thereon and to generate charge carriers;
wherein the electrode comprises silver nanoparticles and is electrically connected to the semiconductor single crystal.
1. A radiation detector comprising:
a substrate of an intrinsic semiconductor;
a semiconductor single crystal in a recess in the substrate, the semiconductor single crystal having a different composition from the intrinsic semiconductor;
a first electrical contact in electrical contact with the semiconductor single crystal;
a second electrical contact on or in the substrate, and surrounding the first electrical contact or the semiconductor single crystal, wherein the second electrical contact is electrically isolated from the semiconductor single crystal;
wherein the radiation detector is configured to absorb radiation particles incident on the semiconductor single crystal and to generate charge carriers.


29. The apparatus of claim 23, wherein the substrate comprises silicon, germanium, GaAs or a combination thereof.
2. The radiation detector of claim 1, wherein the intrinsic semiconductor of the substrate is selected from a group of materials including silicon, germanium, GaAs or a combination thereof.
3. The radiation detector of claim 1, wherein the semiconductor single crystal is a CdZnTe single crystal or a CdTe single crystal.


Although the conflicting claims are not identical, they are not patentably distinct because the instant application claims further require a second electrical contact surrounding the first electrical contact and Morikawa as disclosed at Figure 8 and the Abstract, it would have been obvious to combine the teaching of Morikawa and the patented claims to arrive at the instant application claims to utilize a second electrical contact surrounding the semiconductor single crystal.

Allowable Subject Matter
Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 14 and 20, the closest prior art references are:
Morikawa – which discloses a photodetector (Figs. 7-8) including a substrate (1) of an intrinsic semiconductor (1; C.2:L.32 silicon substrate 1), a semiconductor single crystal (6b) in a recess (14), a first electrical contact (12) in electrical contact (C.4:L.21 anode electrode 12) with the semiconductor single crystal (6b), a second electrical contact (13) on or in the substrate (1) , and surrounding (Fig. 7) the first electrical contact (12).  However, Morikawa fails to disclose a radiation detector a radiation detector configured to absorb radiation particles, and it fails to disclose a third electrical contact or a fourth electrical contact.

    PNG
    media_image3.png
    377
    1160
    media_image3.png
    Greyscale

Su et al. – which discloses a photodetector (Su et al.: Fig. 12) including a semiconductor crystal (132; ¶30), a first electrical contact (116), a second electrical contact (122), and further comprising a 136) in electrical contact with the semiconductor single crystal (132), and electrically isolated (114,117 – oxide & nitride layers electrically isolate) from the first (116) and second electrical contacts (122).  However, Su et al. fails to disclose a radiation detector a radiation detector configured to absorb radiation particles, and it fails to disclose a fourth electrical contact on or in the substrate, wherein the fourth electrical contact surrounds the third electrical contact or the semiconductor single crystal and is isolated from the semiconductor single crystal.

    PNG
    media_image4.png
    433
    634
    media_image4.png
    Greyscale

Yang et al. (US Pub. 2015/0323679) – which discloses a radiography imaging device with a photoconversion layer made of a cadmium zinc telluride (CZT) and three different electrodes to create a horizontal electric field between interlaced first and second electrodes on one side of the photoconversion layer and a vertical electric field between the first and second electrodes and a third electrode on the other side of the photoconversion layer (Yang et al.: Fig. 1C; ¶6).  However, it fails to disclose a semiconductor single crystal in a recess in the substrate, it fails to disclose a second electrical contact electrically isolated from the semiconductor single crystal, and it fails to disclose a fourth electrical contact on or in the substrate, wherein the fourth electrical contact surrounds the third electrical contact or the semiconductor single crystal and is isolated from the semiconductor single crystal.

    PNG
    media_image5.png
    456
    638
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation detector (claim 1) or a method (claim 16) including a substrate of a semiconductor, a semiconductor single crystal having a different composition in a recess in the substrate, a first electrical contact in electrical contact with the semiconductor single crystal, and a second electrical contact electrically isolated from the semiconductor single crystal and wherein the second electrical contact surrounds the first electrical contact, a third electrical contact in electrical contact with the semiconductor single crystal and electrically isolated from the first and second electrical contacts, and a fourth electrical contact on or in the substrate, wherein the fourth electrical contact surrounds the third electrical contact or the semiconductor single crystal and is isolated from the semiconductor single crystal, in combination with the other claimed elements.  Claim 15 would be allowable based on dependency.   

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884